Title: David Bailie Warden to Thomas Jefferson, 2 January 1811
From: Warden, David Bailie
To: Jefferson, Thomas


          
            Sir,
            New York 4 2 Jan. 1811.
          
            I beg leave to inform you that I wrote to you from Washington and Baltimore, and sent, by the Post, from the latter place, several packets which I hope you have received.  I now send three brochures—“ Select papers of the Belfast Literary Society”— Certain Individuals the friends of General Armstrong, have informed me that he has often declared that he will not oppose my reappointment as Consul at Paris: and I have strong reasons for believing that the Senate will not feel inclined to oppose my nomination. It has been stated that General armstrongs’ motive for displacing me was my enmity to Mr. Russel. We visited each other, and I shewed by my language and conduct that I wished to be on friendly terms with him: we had no dispute of any kind— with regard to Mr Hunt I scarcely knew him except by Mr Barlows’ letter; and if I had known what has been revealed to me at Philadelphia I could not have thought of entering into the contract with him concerning the Machine for weaving stockings. In the course of two, or three days I shall set out for Philadelphia, where I fondly hope to receive good news concerning my reappointment as Consul— with respects to Mr & Mrs Randolph, I am, Sir, with resp great respect, and esteem
          
            Your very obgd Sevt
            
 D. B. Warden—
          
        